Exhibit 10.2
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 5th day of March, 2009, by and between GEMMA POWER
SYSTEMS, LLC, a Connecticut limited liability company (the “Company”), and JOEL
M. CANINO (the “Employee”).
RECITALS:
R-1. The Employee is a principal employee of the Company;
R-2. The Employee and the Company entered into that certain Employment Agreement
dated as of December 8, 2006, as amended by that certain First Amendment thereto
dated February 8, 2008 (the “Employment Agreement”); and
R-3. The parties wish to enter into this Amendment to memorialize the extension
of the term of employment of the Employee and to further modify and amend its
terms, as set forth hereinafter.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1. Incorporation of Recitals; Defined Terms. The above Recitals are hereby
incorporated into the body of this Amendment as if fully set forth herein.
Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Employment Agreement.
2. Renewal of Term. The Company and the Employee hereby agree that,
notwithstanding anything to the contrary contained in Section 3 of the
Employment Agreement:
2.1 the Term of Employee’s employment under the Employment Agreement shall be
extended for the period of three (3) years, commencing June 8, 2009 and
continuing to June 7, 2012 (the “Second Renewal Term”); and
2.2 the Employee shall have the right to extend the Term of Employee’s
employment under the Employment Agreement for an additional period of three
(3) years, commencing June 8, 2012 and continuing to June 7, 2015 (the “Third
Renewal Term”), by giving written notice to the Company at least three
(3) months prior to the expiration date of the Second Renewal Term (and the
automatic renewal provisions of Section 3 of the Employment Agreement shall not
apply with respect to said Third Renewal Term or any one year term within said
Third Renewal Term, the Company and the Employee hereby waiving their rights to
elect not to renew the term of the Employee’s employment with respect to said
Third Renewal Term or any one year term within said Third Renewal Term per
Section 3 of the Employment Agreement);

 

 



--------------------------------------------------------------------------------



 



in both cases unless earlier terminated as provided in the Employment Agreement,
subject to and in accordance with the terms and conditions of this Amendment.
Any renewal of the Employee’s term of employment after the Third Renewal Term
shall be governed by the provisions for automatic renewal for successive one
year terms in accordance with Section 3 of the Employment Agreement.
3. Compensation.
3.1 Salary. Notwithstanding anything to the contrary set forth in the Employment
Agreement, during the Second Renewal Term, the Company shall pay the Employee
Salary at the annual rate of $200,000, payable as set forth in the Employment
Agreement.
3.2 Bonus. In addition to the Salary set forth in Section 3.1, notwithstanding
anything to the contrary set forth in the Employment Agreement, for the fiscal
year of the Company ending January 31, 2010, and for each fiscal year of the
Company thereafter ending within the Second Renewal Term:
(i) if the Adjusted EBITDA of the Companies (as defined in that certain
Membership Interest Purchase Agreement dated December 8, 2006 by and among
Argan, Inc., the Company, the Employee and the other parties named therein) for
such fiscal year exceeds $20,000,000, the Employee shall be eligible for bonus
compensation; and
(ii) if the Adjusted EBITDA of the Companies for such fiscal year exceeds
$25,000,000, the Employee shall be eligible for additional bonus compensation;
in each case as determined by the Board of Directors of the Company (the
“Company Board”) based upon the Employee’s contributions to the financial
performance of the Company during such fiscal year; subject, in each case, to
such approvals as may, in the judgment of the Company Board, be necessary or
appropriate from the Board of Directors of Argan, Inc. (the “Argan Board”), or
from the Compensation Committee or other committees of the Argan Board.
3.3 Additional Bonus. In addition to the bonus compensation provided for in
Section 3.2, the Employee shall also be eligible for such additional bonus(es)
for such special or extraordinary circumstances or occurrences as, in the sole
discretion of the Company Board, may merit special consideration for the
Employee, subject to such approvals as may, in the judgment of the Company
Board, be necessary or appropriate from the Argan Board or from the Compensation
Committee or other committees of the Argan Board.

 

2



--------------------------------------------------------------------------------



 



4. Car Allowance. In addition to the payment for covered and reserved parking
costs, as set forth in Section 8 of the Employment Agreement, the Company shall
provide to the Employee a car allowance in the amount of $1,500 per month, to be
used by the Employee to defray the costs of ownership, leasing, financing,
maintenance and/or operation of a car or other vehicle.
5. Transfer of Key-Man Life Insurance Policy. Upon the Employee’s execution of
this Amendment, the Company will submit to the insurance company issuing the
key-man term life insurance policy on the life of the Employee described in
Section 5.2 of the Employment Agreement (the “Term Life Policy”) all
documentation, reasonably required by the insurer, and take all other actions
reasonably required by the insurer, to transfer ownership of the Term Life
Policy to the Employee. The Employee agrees to cooperate with the Company to
accomplish such transfer and, on the effective date of such transfer, to pay the
Company the amount of the prepaid premium for the Term Life Policy for the
period following the effective date of transfer.
6. COBRA Benefits. Should the Employee (i) be eligible for COBRA benefits
(allowing the Employee to maintain his health insurance benefits at his expense
for up to the applicable coverage period under COBRA) after the termination of
his employment with the Company for reasons other than gross misconduct, and
(ii) make a timely affirmative election of continuation coverage under COBRA,
then the Company will pay the monthly premium costs thereof for coverage for the
Employee, and/or his spouse and dependent children, if any, for the period(s)
for which the Employee, or his spouse and any dependent children, as the case
may be, are entitled to continuation coverage under COBRA, or until the
Employee, or his spouse or any dependent children, as the case may be, become
eligible for health insurance from another source other than Medicare (e.g.,
another employer’s health insurance program), if earlier.
7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same.
8. Continuation in Full Force and Effect. Except as specifically amended by this
Amendment, all of the terms, covenants and conditions of the Employment
Agreement shall continue in full force and effect.
[Signatures on following page]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Amendment as of the date first above
written.

            THE COMPANY:

GEMMA POWER SYSTEMS, LLC
      By:   /s/ Rainer H. Bosselmann         Name:   Rainer H. Bosselmann       
Title:   Chairman     

            THE EMPLOYEE:
      /s/ Joel M. Canino       JOEL M. CANINO           

 

4